DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 09/28/2022 are acknowledged and entered.

Claims 1-3 and 5-18 were pending.  In the amendment as filed, applicants have amended claim 6.  No claims have been cancelled and/or added.  Therefore, claims 1-3 and 5-18 are currently pending. 

Claim 8 is drawn to non-elected species, wherein the election was made without traverse in the reply filed on 12/28/2021 in respond to the restriction and/or species election requirements mailed on 10/29/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

It is relevant to note that applicant’s elected species (see respond filed on 12/28/2021: “the Applicant elects a compound as recited in claim 6, wherein R1 is unsubstituted phenyl, R2, R3, and R5 are hydrogen, and R4 is nitro, and the compound has a formula: 
    PNG
    media_image1.png
    296
    172
    media_image1.png
    Greyscale
”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2):
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1-3, 5-7, and 9-18 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claim 6 under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ), first paragraph (new matter rejection) have been withdrawn in light of applicant’s amendments of claim 6 thereto. 

Maintained Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vasioukhin et al. (US Patent 8,450,334 B2) in view of M. Katoh (British Journal of Cancer, 2013, 109(2), pp. 299-306).
For claims 1 and 6, Vasioukhin et al. claim a method for substantially impairing cancer progression or metastasis in a subject known to have, or suspected of being at risk for having, prostate cancer, ovarian carcinoma, endometrial cancer or renal cell carcinoma, comprising: administering to the subject a therapeutically effective amount of a hepsin inhibitor (refers to instant claimed ‘administering to the subject a therapeutic amount of a therapeutic agent’ of claim 1) that comprises at least one compound that is 8-chloro-4-(3-nitrophenyl)-3a,4,5,9b-tetrahydro-3H-cyclopenta[c]quinoline (i.e.
    PNG
    media_image2.png
    413
    255
    media_image2.png
    Greyscale
) or a pharmaceutically acceptable salt thereof (Claims 1 and 8).  This compound anticipates the compound structure as recited by instant claim 6, i.e. 
    PNG
    media_image3.png
    272
    228
    media_image3.png
    Greyscale
, where R2, R3, and R5 are hydrogen; R4 is a halo; and R1 is an aryl substituted at one position with a nitro.
The teachings of Vasioukhin et al. differ from the presently claimed invention as follows:
While Vasioukhin et al. do not explicitly disclose the limitation of instant claim 1, i.e. ‘inhibits the biological activity of the BAP1 histone H2A deubiquitinase (DUB) complex (BAP1 complex)’, this limitation is the functional limitation of the instant claimed composition and/or compound that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition and/or compound, which is taught by Vasioukhin et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

While Vasioukhin et al. do not explicitly disclose the limitation “the subject has a mutation in the ASXL1 gene” of instant claim 1, M. Katoh teach that the ‘mutation in the ASXL1 gene’ occurs in a variety of human cancers that include prostate cancer (see pg. 300, left col., full paragraph; Table 1 on pg. 301).  A person of ordinary skill in the art would have recognized that the type of patient population for the treatment methodology as taught by Vasioukhin et al. would overlap the patient population as claimed by the limitation “the subject has a mutation in the ASXL1 gene” of instant claim 1 since Vasioukhin et al. teach that the type of cancer patient/subject is patient/subject prostate cancer.  Thus, in view of the teaching of Vasioukhin et al. and M. Katoh, there would have been a reasonable expectation of success to use the treatment methodology as taught by Vasioukhin et al. for the patient population as claimed by the limitation “the subject has a mutation in the ASXL1 gene” of instant claim 1.
Therefore, the combine teachings of Vasioukhin et al. and M. Katoh do render the invention of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant contends that “Neither reference, alone or in combination, provides any teaching or suggestion for administering a therapeutic agent that inhibits the biological activity of the BAP1 histone H2A deubiquitinase (DUB) complex (BAP1 complex) to a subject having a mutation in the ASXL1 gene as required by claim 1.”
Thus, the combine references of Vasioukhin et al. and M. Katoh do not render the invention of the instant claims prima facie obvious.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the combine teachings of Vasioukhin et al. and M. Katoh do render the invention of the instant claims prima facie obvious.  First, claim 1 have two primary claim elements: 1) a type of subject/patient that is a cancer patient with ‘mutation in the ASXL1 gene’; and 2) a type of agent is a compound define by the generic formula as recited by instant claim 6.  Here, Vasioukhin et al. teach a cancer treatment methodology where the subject have prostate cancer and the agent is 
    PNG
    media_image2.png
    413
    255
    media_image2.png
    Greyscale
.  Although Vasioukhin et al. do not teach that the prostate cancer patient have a ‘mutation in the ASXL1 gene’, M. Katoh teach that the ‘mutation in the ASXL1 gene’ also occurs in prostate cancer (see Table 1 on pg. 301).  Thus, the type of cancer patient/subject of claim 1 overlap the type of cancer patient/subject as taught by Vasioukhin et al. and M. Katoh and a prima facie case of obviousness exists.  Second, the compound taught by Vasioukhin et al. anticipates the compound define by the generic formula as recited by instant claim 6.  Although Vasioukhin et al. do not teach that the functional limitation ‘inhibits the biological activity of the BAP1 histone H2A deubiquitinase (DUB) complex (BAP1 complex)’ as recited by instant claim 1 for the claimed compound define by the generic formula as recited by instant claim 6, this functional limitation do not invoke any type of structural feature(s) for the generic formula as recited by instant claim 6 that would exclude the compound taught by Vasioukhin et al.  Thus, this functional limitation is merely a new property for the compound taught by Vasioukhin et al.
Therefore, the combine teachings of Vasioukhin et al. and M. Katoh do render the invention of the instant claims prima facie obvious, and the rejection is maintained.
Allowable Subject Matter
Claims 2, 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The instant claims 9-13 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed treatment methodology using the compound as recited by instant claim 9.
The instant claims 14-18 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed treatment methodology using the compound as recited by instant claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
October 25, 2022